Case 1:17-cv-01407-CFC-SRF Document 315 Filed 03/22/19 Page 1 of 3 PagelD #: 26950

    
 

YOUNG CONAWAY WILMINGTON

ie RODNEY SQUARE

MY STARGATE & TAYLOR, LLP NEW YORK

ROCKEFELLER CENTER

 

Attorneys at Law
March 15, 2019
BY E-FILE AND HAND DELIVERY REDACTED -
The Honorable Colm F. Connolly PUBLIC VERSION
United States District Court of Delaware

844 North King Street
Wilmington, DE 19801

Re: Genentech, Inc. v. Amgen Inc., C.A. No. 17-1407-CFC
(Consolidated)

 

Dear Judge Connolly:

I write in response to the Court’s Order, D.I. 300. Amgen understands that
Plaintiffs seek modification of the Protective Order to file “the Complaint provided
by [Plaintiffs] to Amgen on January 28, 2019” (the “Proposed Complaint”). D.I.

291, at 2. The Proposed Complaint alleges infringement against two different
activities: (1) Amgen’s manufacture of Mvasi™
aa and (2) Amgen’s manufacture of an unrelated product, which

has nothing to do with Mvasi™, this case, or Amgen’s Biologics License
Application (“BLA”) No. 761028.

 

First, as to the allegations, Plaintiffs take the position that Amgen’s

does not “aris[e] from Defendant’s
filing of [BLA] No. 761028.” Under Plaintiffs’ view, the triggered an
independent BPCIA action divorced from BLA No. 761028. See, e.g., D.I. 291, at
1 (“Genentech . . . advised the Court that the BR would trigger a new lawsuit
once the parties completed the ‘patent dance’ procedures set forth in 42 U.S.C.§
262(1)’’); id. at Ex. 2, Jf 3, 17, 19, 40. Under Plaintiffs’ view that the allegations
do not arise from BLA No. 761028, filing the Proposed Complaint would violate
the Protective Order because it is based on (and extensively refers to) Amgen
confidential information produced in this case.

  

However, the Court need not decide whether the EE «2:isics) from”
the original Mvasi™ BLA to resolve this dispute. Plaintiffs simply do not need to
modify the Protective Order to pursue claims for infringement against Amgen’s

because the parties are already litigating those
issues in this case. Over the last approximately eleven months, Plaintiffs have
pursued (and received) extensive discovery regarding

01:24282450.1 Rodney Square e 1000 North King Street e Wilmington, DE 19801
P 302.571.6600 F 302.571.1253 YoungConaway.com

 

 

 
Case 1:17-cv-01407-CFC-SRF Document 315 Filed 03/22/19 Page 2 of 3 PagelD #: 26951

The Honorable Colm F. Connolly
Page 2

If Plaintiffs want to assert
against Amgen the two patents they added to the Proposed Complaint, they should
have, among other things, sought leave to amend the complaint in this case under
Fed. R. Civ. P. 15 and shown “good cause” under the Scheduling Order. DJ. 295
at 1-2.

Second, the Proposed Complaint alleges infringement against Amgen’s
product, which is unrelated to Mvasi™. Manufacture o
unquestionably does not “aris[e] from Defendant’s filing of [BLA] No. 761028.”
Because the BEE legations are based on Amgen confidential information
produced in this case, the protective order bars Genentech from using that
information for its Proposed Complaint. See, e.g., D.I. 291 at Ex. 2, 237.

Respectfully,
/s/ Melanie K. Sharp

Melanie K. Sharp (No. 2501)
MKS

cc: Michael P. Kelly, Esquire (by e-mail)
Daniel M. Silver, Esquire (by e-mail)

01:24282450.1

 
Case 1:17-cv-01407-CFC-SRF Document 315 Filed 03/22/19 Page 3 of 3 PagelD #: 26952

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

GENENTECH, INC. and CITY OF HOPE)

)

Plaintiffs, ) C. A. No.: 17-1407-CFC

) (CONSOLIDATED)

V. )
)
AMGEN INC., )
)
Defendant. )

WORD COUNT CERTIFICATION
The undersigned hereby certifies that the foregoing letter contains 398
words in Times New Roman 14-point font, which were counted using Microsoft

Word’s word count feature.

01:24106458.1

 
